 In the Matter of PRESSEDSTEELCARCOMPANY,INC.anSTEELWORKERS ORGANIZING COMMITTEECase No. R-702AMENDMENT TO DIRECTION OF ELECTIONJuly 6, 1938On June 23, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election, in theabove-entitled proceeding, the election to be held within fifteen (15)days from the date of the Direction, under the direction and s'iper-vision of the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania).The Board, having been advised by the RegionalDirector that a longer period is necessary, hereby amends the Di-rection of Election issued on June 23, 1938, by striking therefrom thewords "within fifteen (15) days from the date of this Direction" andsubstituting therefor the words "within twenty-five (25) days fromthe date of this Direction." -8 N. L. R. B., No. 12.[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONJuly 19, 1938On June 23, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that anelection by secret ballot be conducted among the production andmaintenance employees of the Pressed Steel Car Company, Inc.,herein called the Company, at its McKees Rocks plant, who were inthe employ of the Company during the pay-roll period next pre-ceding April 7, 1938, excluding clerical workers, supervisory officials,salaried employees, watchmen, timekeepers, gang leaders, and in-spectors, and excluding those who have since quit or have been dis-charged for cause, to determine whether they desire to be representedby Car and Foundry Workers Union, Incorporated, or by SteelWorkers Organizing Committee for and in behalf of the Amalga-17 N L. R.B 1099.100 DECISIONS AND ORDERS101mated Associationof Iron,Steeland "TinWorkers of NorthAmerica, Lodge No. 1844, affiliated with the Committee for IndustrialOrganization, for the purposes of collective bargaining, or by neither.On July 6, 1938, the Boardissued anamendment to the Directionof Election.The Direction of Election,as amended,provided thatan election should be held within twenty-five (25) days from thedate of the Direction.Charges and amended charges were filed on July 11 and July 14,1938, respectively, by SteelWorkers Organizing Committee allegingthat the Company had engagedin and was engaging in unfair laborpractices affectingcommerce within the meaning of Section 8 (1),(2), and(3) of the National Labor Relations Act.In view of the filing of such charges and a recommendation of theRegional Director that the election be postponed pending a disposi-tion of theissues raisedby the charges, the Board hereby amends itsDirection of Election, as amended, by striking out the words "withintwenty-five (25) days from the date of this Direction" and substi-tuting therefor the words "at such time as the Board may in the futuredirect."8 N. L. It. B., No. 12a.